DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 3/5/2021.
Claims 1-2, 4, 6-7, 9-13, 15-17, 19-20 and 23 are pending and have been examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Williams on 3/10/2021.

The application has been amended as follows: 
Claim 4 line 1, the recitation “The dishwasher appliance of claim 3” is amended to depend from claim 1, “The dishwasher appliance of claim 1 [[3]]”.
Claim 15 line 1, the recitation “The dishwasher appliance of claim 14” is amended to depend from claim 12, “The dishwasher appliance of claim 12 [[14]]”.

Reasons for Allowance
Claims 1-2, 4, 6-7, 9-13, 15-17, 19-20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is because although dishwasher fluid circulation assemblies/pump mounts using resilient/flexible/shock absorbing mounting posts with sleeves and shafts are known, as shown by Gailledrat (EP 0381586 B1), Rule (US 3,407,747 A), and/or Farbotnik (US 6,138,980  A), the prior art of record does not teach or suggest wherein the socket comprises a sidewall, the sidewall of the socket defining an inner diameter, wherein the  base of the resilient mounting post comprises an outer diameter, the inner diameter of the socket less than the outer diameter of the base, whereby the base of the resilient mounting post is compressed within the socket, in the context of claim 1.   Independent claim 12 recites substantively identical subject matter with respect to the base of the resilient mounting post comprises a third outer diameter, and is allowable for the same reason above.  The benefit of Applicant’s claimed inventive feature is to vibrationally isolate the fluid circulation assembly from the sump (Applicant’s Specification filed 4/19/2018 at ¶ [0003]) while enhancing a fit between the base and the socket (¶ [0036]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711